ORDER
{1 Pursuant to 34 O.8.2011, 8(B), and after examining the briefs and hearing the oral argument of June 21, 2012, this Court finds that Initiative Petition No. 896, State Question No. 768 does not violate the Constitution of the State of Oklahoma, nor the Constitution of the United States.
2 The single subject rule found in Article 24, § 1 of the Constitution of the State of Oklahoma is not violated. We find that all portions of the proposed amendment are germane to the subject of Initiative Petition No. 396, State Question No. 7638.
13 The Equal Protection Clause of the Fourteenth Amendment to the Constitution of the United States is not violated. Neither an invidious classification nor any deprivation of a fundamental interest is shown, and there is a rational basis for the provisions within Initiative Petition No. 396, State Question No. 763.
CONCUR: KAUGER, WINCHESTER, EDMONDSON, REIF and GURICH, JJ.
DISSENT: TAYLOR, C.J., (The provisions of this initiative petition violate the Constitutional mandates of strict regulation of alcohol, single subject rule and Equal Protection. I would not approve it.), COLBERT, V.C.J. (by separate writing), WATT, J. and COMBS, J. (by separate writing).